FILED
                            NOT FOR PUBLICATION
                                                                                JUL 6 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTONIO TISCARENO-GUILLEN,                       No.   20-70885

              Petitioner,                        Agency No. A071-631-048

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and BENNETT,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
       Antonio Tiscareno-Guillen, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen

removal proceedings based on his claim of ineffective assistance of counsel. We

have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny Tiscareno-Guillen’s

petition.1

       We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law, including claims of ineffective assistance of

counsel. Mohammed v. Gonzales, 400 F.3d 785, 791–92 (9th Cir. 2005). We

review factual findings for substantial evidence. Id. at 791. To establish

ineffective assistance of counsel, a petitioner must prove (1) that counsel’s

performance fell below an objectively reasonable standard and (2) that counsel’s

performance was prejudicial to the petitioner’s case. See Strickland v. Washington,

466 U.S. 668, 687 (1984); Mohammed, 400 F.3d at 793 (applying Strickland test in

an immigration proceeding). Prejudice requires a showing that counsel’s

ineffective assistance may have affected the outcome of the proceedings.

Iturribarria v. INS, 321 F.3d 889, 899–900 (9th Cir. 2003).




       1
              Because the parties are familiar with the facts, we recite only those
facts necessary to decide the petition.
                                          2
      1. The BIA’s conclusion that Tiscareno-Guillen failed to show that his

counsel was ineffective is supported by substantial evidence. First,

Tiscareno-Guillen did not testify that his family was targeted due to their alleged

refusal to cooperate with the anonymous callers “as a matter of principle,” he

testified that his family decided not to pay the callers because his family

discovered that his cousin had not in fact been kidnaped and that they called the

second time to “ask[] for the same thing as the first incident.” Counsel’s tactical

decision to argue a persecution theory that aligned with petitioner’s testimony was

not ineffective. See Hernandez-Ortiz v. Garland, 32 F.4th 794, 802 (9th Cir.

2022). Moreover, Tiscareno-Guillen cannot show prejudice because he does not

establish that the immigration judge’s conclusion that Tiscareno-Guillen failed to

show past or future persecution may have been affected if counsel had argued a

different theory. Nor does he establish that his counsel’s performance may have

affected the immigration judge’s determination that he failed to demonstrate it was

“more likely than not” he would be tortured in Mexico. See 8 C.F.R.

§ 1208.16(c)(2).

      2. The BIA did not abuse its discretion when it concluded that Tiscareno-

Guillen did not meet his burden to show that he is eligible for special rule

cancellation of removal. See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228 (9th


                                           3
Cir. 2016) (“A motion to reopen will not be granted unless the respondent

establishes a prima facie case of eligibility for the underlying relief sought.”).

Tiscareno-Guillen was convicted of assault with a deadly weapon pursuant to

California Penal Code § 245(a)(1), which is a “crime involving moral turpitude”

rendering him inadmissible. See 8 U.S.C. § 1229b(b)(2)(A)(iv); Safaryan v. Barr,

975 F.3d 976, 988 (9th Cir. 2020). And Tiscareno-Guillen is not eligible for the

“petty offense exception” in 8 U.S.C. § 1182(a)(2)(A)(ii)(II) because the maximum

penalty for a § 245(a)(1) conviction exceeds the exception’s limit of one year.

      3. Tiscareno-Guillen’s remaining arguments are not properly before us

because they were not presented to the BIA. See Fuentes v. Lynch, 837 F.3d 966,

968 (9th Cir. 2016) (per curiam).

      PETITION DENIED.




                                            4